DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made to the amendment received 11/23/2022.
Applicant’s amendments to the claims are sufficient to overcome the claim objections set forth in the previous office action.
	
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Previously, claim 1 was rejected under 35 U.S.C. 103 as being unpatentable over Latterell in view of Manwaring. Currently, based on the new amendments, claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Latterell in view of Yates and Manwaring as the combination of these three references teach the limitations as claimed.
Applicant's arguments filed 11/23/2022 regarding claim 11 have been fully considered but they are not persuasive. The applicant asserts that Hörlle does not disclose “a thermal cutting wire disposed at least partially within the second longitudinally- extending channel and protruding at least partially beyond the second electrically-conductive plate, the thermal cutting wire retained in a fixed position within the second longitudinally-extending channel.” However, Figure 2 of Hörlle discloses “a thermal cutting wire disposed at least partially within the second longitudinally- extending channel and protruding at least partially beyond the second electrically-conductive plate” (see rejection below). Further, the thermal cutting wire of Hörlle is retained between 560 and link 425 in Figure 2. However, the thermal cutting wire of Hörlle is flexible, so it is not in a fixed position within the second longitudinally-extending channel. On the other hand, the wire disclosed by Manwaring is rigid because of its material properties. Thus, in combination, a wire with the material properties of Manwaring would be retained in a fixed position within the second longitudinally-extending channel. Thus, a combination of Hörlle and Manwaring discloses this part of claim 11 and the rejection of claim 11 stands and claim 11 remains rejected under 35 U.S.C. 103 as being unpatentable over Hörlle in view of Manwaring and Weiler.
Applicant's arguments filed 11/23/2022 regarding claim 23 have been fully considered but they are not persuasive. The applicant asserts that Hörlle does not disclose “a thermal cutting wire fixedly disposed at least partially within the second longitudinally- extending channel”. However, as seen in Figure 2 of Hörlle, the thermal cutting wire of Hörlle is retained between 560 and link 425. Link 425 fixedly disposes the thermal cutting wire ([0053]). Since link 425 is within groove 120, the thermal cutting wire of Hörlle is fixedly disposed at least partially within groove 120, which corresponds to the second longitudinally- extending channel. Thus, claim 23 remains rejected under 35 U.S.C. 103 as being unpatentable over Hörlle in view of Weiler and Taylor.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Latterell et al., US 20040006340, herein referred to as "Latterell", in view of Yates, US 20080009854, herein referred to as "Yates", further in view of Manwaring et al., US 20130012934, herein referred to as "Manwaring".
Regarding claim 1, Latterell discloses an electrosurgical instrument (Figure 1: bipolar electrosurgical forceps 10), comprising: an end effector assembly including first and second jaw members (Figure 1: jaws 22 and 24), at least one of the first or second jaw members movable relative to the other from a spaced-apart position to an approximated position to grasp tissue between first and second opposed surfaces of the first and second jaw members ([0023]-[0025]), respectively, the first jaw member including: a thermal cutting wire (Figure 1: cut wire 42) including a first portion extending distally along at least a portion of a length of the first opposed surface (Figures 1 and 3: cut wire 42), and a second portion extending from the first portion around a distal tip of the first jaw member (Figure 1: cut wire 42 extends around a distal end of jaw 24). Latterell does not explicitly disclose an instrument wherein the wire includes a third portion extending from the second portion and proximally at least one of through the first jaw member or along an outer exterior surface of the first jaw member, or wherein the first and second portions of the thermal cutting wire each include a ferromagnetic coating such that the first and second portions are ferromagnetically heated and provide automatic Curie temperature control upon supply of an AC signal thereto.
However, Yates discloses an electrosurgical instrument (Figure 1: resecting device 10) wherein the wire (Figure 10: wire loop 50) includes a third portion (Figure 10: wire loop 50 goes back into jaw member 30 through wire aperture 56 and [0086]: “The wire loop 50 is situated at the distal end (with respect to the handle 22) of the shaft 20, and in the exemplary embodiment protrudes from the first jaw member 30 through two wire apertures 56,”) extending from the second portion (Figure 10: the second portion of wire loop 50 is the part that protrudes from wire apertures 56) and proximally at least one of through the first jaw member ([0086]: “The wire loop 50 is situated at the distal end (with respect to the handle 22) of the shaft 20, and in the exemplary embodiment protrudes from the first jaw member 30 through two wire apertures 56,”) or along an outer exterior surface of the first jaw member.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electrosurgical instrument disclosed by Latterell so that the wire includes a third portion, as taught by Yates, so that the wire can be deployed and retracted about the distal end of the jaw member (Yates [0086]).
Further, Manwaring teaches an instrument (Figure 1: thermal surgical tool system 10) wherein the first and second portions of the thermal cutting wire (Figure 1: conductor wire 66) each include a ferromagnetic coating (Figure 1: ferromagnetic coating 78 and ferromagnetic portion 65 [also see Figures 7A-7G and Figures 10A-12]) such that the first and second portions are ferromagnetically heated and provide automatic Curie temperature control ([0085] and [0153] and [0177]) upon supply of an AC signal thereto ([0087] and [0145]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electrosurgical instrument disclosed by Latterell with a ferromagnetic coating around the thermal cutting wire as taught by Manwaring so that the operator of the instrument can quickly turn the instrument on and off due to the small heat latency in a thin ferromagnetic coating (Manwaring [0007]).
Regarding claim 2, Latterell in view of Yates and Manwaring discloses the electrosurgical instrument according to claim 1, and Manwaring further discloses an instrument (Figure 1: thermal surgical tool system 10) wherein the first portion defines a first Curie temperature and wherein the second portion defines a second Curie temperature different from the first Curie temperature (Figures 10A-12: ferromagnetic portions 65 and ferromagnetic coatings 78 and [0177]: “the composition of the ferromagnetic coating 78 may be altered to achieve a different Curie temperature”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electrosurgical instrument disclosed by Latterell with different Curie temperatures at different portions of the wire as taught by Manwaring to provide a maximum self-limiting thermal ceiling attribute to the device (Manwaring [0177]).
Regarding claim 3, Latterell in view of Yates and Manwaring discloses the electrosurgical instrument according to claim 1, and Manwaring further discloses an instrument (Figure 1: thermal surgical tool system 10) wherein the ferromagnetic coating of the first portion is different from the ferromagnetic coating of the second portion (Figures 10A-12: ferromagnetic portions 65 and ferromagnetic coatings 78 and [0177]: “the composition of the ferromagnetic coating 78 may be altered to achieve a different Curie temperature”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electrosurgical instrument disclosed by Latterell with different ferromagnetic coatings at different portions of the wire as taught by Manwaring to provide a maximum self-limiting thermal ceiling attribute to the device (Manwaring [0177]).
Regarding claim 4, Latterell in view of Yates and Manwaring discloses the electrosurgical instrument according to claim 3, and Manwaring further discloses an instrument (Figure 1: thermal surgical tool system 10) the ferromagnetic coating of the first portion is different from the ferromagnetic coating of the second portion in at least one of: thickness, surface roughness, or material (Figures 10A-12: ferromagnetic portions 65 and ferromagnetic coatings 78 and [0177]: “the composition of the ferromagnetic coating 78 may be altered to achieve a different Curie temperature” wherein material and composition are considered equivalent).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electrosurgical instrument disclosed by Latterell with different ferromagnetic coatings at different portions of the wire as taught by Manwaring to provide a maximum self-limiting thermal ceiling attribute to the device (Manwaring [0177]).
Regarding claim 8, Latterell in view of Yates and Manwaring discloses the electrosurgical instrument according to claim 1, and Latterell further discloses an electrosurgical instrument (Figure 1: bipolar electrosurgical forceps 10) wherein the first jaw member (Figure 1: jaw 24) includes an electrically-conductive plate defining at least a portion of the first opposed surface (Figure 1: electrode 34).
Regarding claim 26, Latterell in view of Yates and Manwaring discloses the electrosurgical instrument according to claim 1, with Latterell disclosing an electrosurgical device (Figure 1: bipolar electrosurgical forceps 10) that includes a thermal cutting wire (Figure 1: cut wire 42). Yates further discloses an electrosurgical instrument (Figure 1: resecting device 10) wherein the second portion (Figure 10: the second portion of wire loop 50 is the part that protrudes from wire apertures 56) of the wire (Figure 10: wire loop 50) interconnects distal ends of the first and third portions of the wire (Figures 2 and 10: first and third portion of the wire extend from wire apertures 56 to wire spool 53 and are connected by the portion of wire loop 50 that protrudes from wire apertures 56, which is the second portion), and proximal ends of the first and third portions of the wire are configured to connect to an electrosurgical energy source ([0087]: “The wire loop 50 may also be connected to a source of electrosurgical energy, either through direct contact by an electrical conduit 44, such as wire or a conductive hub, or through a series of mono-polar conductive elements (either directly or through the electrode selector 62, as explained below). When the wire loop 50 is energized, the contact plate 52 acts as the ground for the wire loop 50 to form a bipolar electrosurgical circuit.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electrosurgical instrument disclosed by Latterell so that the second portion of the wire interconnects distal ends of the first and third portions of the wire, as taught by Yates, so that the wire can be deployed and retracted about the distal end of the jaw member (Yates [0086]). It would also have been obvious to modify the electrosurgical instrument disclosed by Latterell so that proximal ends of the first and third portions of the wire are configured to connect to an electrosurgical energy source so that the wire can hemostatically amputate tissue (Yates [0096]).

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Latterell in view of Yates and Manwaring, further in view of Sekino, US 20070078452, herein referred to as "Sekino".
Regarding claim 5, Latterell in view of Yates and Manwaring discloses the electrosurgical instrument according to claim 1, with Latterell disclosing a thermal cutting wire (Figure 1: cut wire 42) including a first portion (Figures 1 and 3: cut wire 42) and a second portion (Figure 1: cut wire 42 extends about a distal end of jaw 24). Latterell in view of Yates and Manwaring does not explicitly disclose an electrosurgical instrument wherein the first and the second portions are independently activatable.
However, Sekino teaches an electrosurgical instrument (Figure 1: surgical instrument 1) wherein the first and second portions (Figure 3: heater patterns 124 and 125) are independently activatable ([0067] and [0088]-[0089]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electrosurgical instrument disclosed by Latterell so that the first and second portions are independently activatable as taught by Sekino so that the device can perform a coagulation procedure or an incision procedure (Sekino [0089]).
Regarding claim 7, Latterell in view of Yates and Manwaring discloses the electrosurgical instrument according to claim 1, with Latterell disclosing a thermal cutting wire (Figure 1: cut wire 42) including a first portion (Figures 1 and 3: cut wire 42) and a second portion (Figure 1: cut wire 42 extends about a distal end of jaw 24). Latterell in view of Yates and Manwaring does not explicitly disclose an electrosurgical instrument further comprising a branch wire branching off from the thermal cutting wire between the first portion and the second portion and extending proximally at least one of through the first jaw member or along an outer exterior surface of the first jaw member to enable independent activation of the first and second portions.
However, Sekino teaches an electrosurgical instrument (Figure 1: surgical instrument 1) comprising a branch wire (Figure 3: lead wire 14) branching off from the thermal apparatus between the first portion and the second portion (Figure 3: lead wire 14 branches off from heater patterns 124 and 125) and extending proximally at least one of through the first jaw member (Figure 3: lead wire 14 extends proximally through second jaw 102) or along an outer exterior surface of the first jaw member to enable independent activation of the first and second portions ([0067] and [0088]-[0089]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electrosurgical instrument disclosed by Latterell to include a branch wire as taught by Sekino so that there is an electrical connection between the first and second portions of the thermal cutting wire to enable independent activation of the first and second portions (Sekino [0088]-[0089]).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Latterell in view of Yates and Manwaring, further in view of Hörlle, US 20140214030, herein referred to as "Hörlle".
Regarding claim 9, Latterell in view of Yates and Manwaring discloses the electrosurgical instrument according to claim 8, but does not explicitly disclose an electrosurgical instrument wherein the first portion of the thermal cutting wire extends at least partially within a depression defined within the electrically- conductive plate.
However, Hörlle teaches an electrosurgical instrument (Figure 1: electrosurgical gripping instrument 100) wherein the first portion of the thermal cutting wire (Figure 2: cutting wire 400) extends at least partially within a depression (Figure 2: groove 120) defined within the electrically- conductive plate (Figure 2: first gripping surface 110 and first lower coagulation section 610 and second lower coagulation section 660).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electrosurgical instrument disclosed by Latterell so that the thermal cutting wire extends partially within a depression in the electrically-conductive plate as taught by Hörlle so that there is sufficient insulation between the cutting wire and the electrically-conductive plate (Hörlle [0053]).
Regarding claim 10, Latterell in view of Yates and Manwaring discloses the electrosurgical instrument according to claim 8, but does not explicitly disclose an electrosurgical instrument wherein the first portion of the thermal cutting wire extends at least partially within a channel defined between spaced-apart portions of the electrically-conductive plate.
However, Hörlle teaches an electrosurgical instrument (Figure 1: electrosurgical gripping instrument 100) wherein the first portion of the thermal cutting wire (Figure 2: cutting wire 400) extends at least partially within a channel (Figure 2: groove 120) defined between spaced-apart portions of the electrically-conductive plate (Figure 2: first gripping surface 110 and first lower coagulation section 610 and second lower coagulation section 660).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electrosurgical instrument disclosed by Latterell so that the thermal cutting wire extends partially within a channel in the electrically-conductive plate as taught by Hörlle so that there is sufficient insulation between the cutting wire and the electrically-conductive plate (Hörlle [0053]).

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hörlle in view of Manwaring, further in view of Weiler et al., US 20150374430, herein referred to as "Weiler".
Regarding claim 11, Hörlle discloses an electrosurgical instrument (Figure 1: electrosurgical gripping instrument 10), comprising: an end effector assembly (Figure 2) including first and second jaw members (Figures 1-2: first jaw 100 and second jaw 200), at least one of the first or second jaw members movable relative to the other from a spaced-apart position to an approximated position (Figures 1-2 and [0030]), the first jaw member (Figures 1-2: second jaw 200) including: a first jaw housing (Figures 1-2: second jaw 200 has a housing) supporting a first electrically-conductive plate thereon (Figure 2: upper coagulation electrode 665), the first electrically-conductive plate defining a first longitudinally-extending channel (Figure 2: groove 220 and [0056]); the second jaw member (Figures 1-2: first jaw 100) including: a second jaw housing (Figures 1-2: first jaw 100 has a housing) supporting a second electrically-conductive plate thereon (Figure 2: lower coagulation electrode 605), the second electrically-conductive plate defining a second longitudinally-extending channel (Figure 2: groove 120 and [0050]: “In the insulating recess 630, a slot or a groove 120 is configured which extends from a distal end to a proximal end of the first jaw 100.” And [0049]: “a lower coagulation electrode 605 enveloping the insulating recess.”); and a thermal cutting wire disposed at least partially within the second longitudinally-extending channel (Figure 2: cutting wire 400 is in groove 120) and protruding at least partially beyond the second electrically-conductive plate (Figure 2: cutting wire extends back into handle part 300, which is at least partially beyond lower coagulation electrode 605, which extends all the way around groove 120), and positioned to oppose the groove in the approximated position of the end effector assembly (Figure 2: cutting wire is in groove 120 which is opposite groove 220). Hörlle does not explicitly disclose an electrosurgical instrument with an elastomer disposed at least partially within the first longitudinally-extending channel and wherein the thermal cutting wire is retained in a fixed position within the second longitudinally-extending channel and includes a ferromagnetic coating such that the thermal cutting wire is ferromagnetically heated and provides automatic Curie temperature control upon supply of an AC signal thereto. the thermal cutting wire retained in a fixed position within the second longitudinally-extending channel.
However, Manwaring teaches an electrosurgical instrument (Figure 1: thermal surgical tool system 10) wherein the thermal cutting wire (Figure 1: conductor wire 66) is retained in a fixed position within the second longitudinally-extending channel (The thermal cutting wire with a ferromagnetic coating is rigid ([0008]), so, in combination, the thermal cutting wire of Hörlle would be in a fixed position within the second longitudinally-extending channel) and includes a ferromagnetic coating (Figure 1: ferromagnetic coating 78 and ferromagnetic portion 65 [also see Figures 7A-7G and Figures 10A-12]) such that the thermal cutting wire is ferromagnetically heated and provide automatic Curie temperature control ([0085] and [0153] and [0177]) upon supply of an AC signal thereto ([0087] and [0145]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electrosurgical instrument disclosed by Hörlle with a ferromagnetic coating around the thermal cutting wire as taught by Manwaring so that the operator of the instrument can quickly turn the instrument on and off due to the small heat latency in a thin ferromagnetic coating (Manwaring [0007]).
However, Weiler teaches an electrosurgical instrument (Figure 1: sealing instrument 10) with an elastomer (Figure 3: spring element 43 and [0045]: “Alternatively an elastomer element can rest on or be fastened to the bottom of the groove as a spring, on which elastomer element the counter bearing 42 is supported.”) disposed at least partially within the first longitudinally-extending channel (Figure 3: the channel contains the spring element 43 and is between counter bearing 42 and main body 35).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electrosurgical instrument disclosed by Hörlle so that the first channel includes an elastomer so that the cutting element is adapted to the tissue shrinkage during cutting (Weiler [0024]).
Regarding claim 12, Hörlle in view of Manwaring and Weiler disclose the electrosurgical instrument according to claim 11, with Hörlle disclosing a thermal cutting wire (Figure 2: cutting wire 400) at least partially within the second longitudinally-extending channel (Figure 2: cutting wire 400 is in groove 120). Manwaring discloses a thermal cutting wire that includes first and second portions extending (Figure 1D: the first portion is on the left side of the figure and the second portion is on the right side of the figure) in side-by-side relation relative to one another (Figure 1D: the two portions extend in side-be-side relation relative to one another).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electrosurgical instrument disclosed by Hörlle so that the thermal cutting wire includes first and second portions that extend in side-be-side relation relative to one another as taught by Manwaring because this geometry has advantages in cutting, coagulation, and biopsy applications (Manwaring [0237]).
Regarding claim 13, Hörlle in view of Manwaring and Weiler disclose the electrosurgical instrument according to claim 12, with Manwaring disclosing an electrosurgical instrument (Figure 1: thermal surgical tool system 10) wherein the first and second portions (Figure 1D: the first portion of conductor wire 66 is on the left side of the figure and the second portion is on the right side of the figure) are joined at distal ends thereof (Figure 1D: the two portions are joined at the bend between the two portions is at the top of the figure, which is at their distal ends).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electrosurgical instrument disclosed by Hörlle so that the thermal cutting wire includes first and second portions that are joined at their distal ends as taught by Manwaring because this geometry has advantages in cutting, coagulation, and biopsy applications (Manwaring [0237]).
Regarding claim 14, Hörlle in view of Manwaring and Weiler disclose the electrosurgical instrument according to claim 11, with Manwaring disclosing an electrosurgical instrument (Figure 1: thermal surgical tool system 10) wherein the thermal cutting wire (Figure 1D: conductor wire 66) includes a conductive core (Figure 1D: conductor wire 66 is the conductive core) and wherein the ferromagnetic coating (Figure 1D: ferromagnetic material 78 at ferromagnetic portion 65) is disposed about the conductive core (Figure 1D: ferromagnetic portion 65 is disposed about conductor wire 66).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electrosurgical instrument disclosed by Hörlle so that the thermal cutting wire includes a conductive core and the ferromagnetic coating is disposed about the conductive core as taught by Manwaring to provide localized heating only where heating is desired (Manwaring [0104]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hörlle in view of Manwaring and Weiler, further in view of Taylor et al., US 5047025, herein referred to as "Taylor".
Regarding claim 15, Hörlle in view of Manwaring and Weiler disclose the electrosurgical instrument according to claim 11, with Hörlle disclosing a thermal cutting wire (Figure 2: cutting wire 400). Hörlle in view of Manwaring and Weiler does not explicitly disclose an electrosurgical instrument wherein the thermal cutting wire defines a Curie temperature of between 400°C and 600°C.
However, Taylor teaches an electrosurgical instrument (Figure 8) wherein the thermal cutting wire (Figure 4: coil 7) defines a Curie temperature of between 400°C and 600°C (Col. 3, lines 39-41).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electrosurgical instrument disclosed by Hörlle so that the thermal cutting wire defines a Curie temperature of between 400°C and 600°C for a more rapid procedure that decreases the margin of thermal damage (Col. 2, lines 53-60).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Latterell in view of Manwaring, further in view of Weiler.
Regarding claim 21, Latterell in view of Manwaring discloses the electrosurgical instrument according to claim 1, with Latterell disclosing an electrosurgical instrument (Figure 1: bipolar electrosurgical forceps 10) comprising a second jaw member (Figure 1: jaw 22), and a first portion of a thermal cutting wire (Figures 1 and 3: cut wire 42). Latterell in view of Manwaring does not explicitly disclose an electrosurgical instrument wherein the second jaw member includes an elastomer positioned to oppose the first portion of the thermal cutting wire in the approximated position of the first and second jaw members.
However, Weiler teaches an electrosurgical instrument (Figure 1: sealing instrument 10) wherein the second jaw member (Figure 3: second branch 16) includes an elastomer (Figure 3: spring element 43 and [0045]: “Alternatively an elastomer element can rest on or be fastened to the bottom of the groove as a spring, on which elastomer element the counter bearing 42 is supported.”). In combination, this elastomer would oppose the first portion of the thermal cutting wire in the approximated position of the first and second jaw members.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electrosurgical instrument disclosed by Latterell so that the second jaw includes an elastomer so that the cutting element is adapted to the tissue shrinkage during cutting (Weiler [0024]).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Hörlle in view of Manwaring and Weiler, further in view of Latterell.
Regarding claim 22, Hörlle in view of Manwaring and Weiler disclose the electrosurgical instrument according to claim 11, with Hörlle disclosing a thermal cutting wire (Figure 2: cutting wire 400) that is disposed at least partially within the second longitudinally-extending channel (Figure 2: groove 120) and Weiler disclosing an elastomer (Figure 3: spring element 43 and [0045]: “Alternatively an elastomer element can rest on or be fastened to the bottom of the groove as a spring, on which elastomer element the counter bearing 42 is supported.”) disposed at least partially within the first longitudinally-extending channel (Figure 3: the channel contains the spring element 43 and is between counter bearing 42 and main body 35). Hörlle in view of Manwaring and Weiler does not explicitly disclose an electrosurgical instrument wherein the thermal cutting wire includes a first portion and a second portion, the first portion disposed at least partially within the second longitudinally-extending channel and positioned to oppose the elastomer in the approximated position of the end effector assembly, the second portion extending about a distal tip of the second jaw member.
However, Latterell teaches an electrosurgical instrument (Figure 1: bipolar electrosurgical forceps 10) wherein the thermal cutting wire (Figure 1: cut wire 42) includes a first portion (Figures 1 and 3: cut wire 42) and a second portion (Figure 1: distal end 44 of cut wire 42 extends about a distal end of jaw 24), the second portion extending about a distal tip of the second jaw member (Figure 1: cut wire extends about a distal end of jaw 24). In combination, the first portion of the thermal cutting wire is disposed at least partially within the second longitudinally-extending channel and is positioned to oppose the elastomer in the approximated position of the end effector assembly.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electrosurgical instrument disclosed by Hörlle so that the thermal cutting wire has a first portion and a second portion as taught by Latterell so that the device can perform coagulation and cutting and a combination of the two (Latterell [0032]).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hörlle in view of Weiler and Taylor.
Regarding claim 23, Hörlle discloses an electrosurgical instrument (Figure 1: electrosurgical gripping instrument 10), comprising: an end effector assembly (Figure 2) including first and second jaw members (Figures 1-2: first jaw 100 and second jaw 200), at least one of the first or second jaw members movable relative to the other from a spaced-apart position to an approximated position (Figures 1-2 and [0030]), the first jaw member (Figures 1-2: second jaw 200) including: a first jaw housing (Figures 1-2: second jaw 200 has a housing) supporting a first electrically-conductive plate thereon (Figure 2: upper coagulation electrode 665), the first electrically-conductive plate defining a first longitudinally-extending channel (Figure 2: groove 220 and [0056]); the second jaw member (Figures 1-2: first jaw 100) including: a second jaw housing (Figures 1-2: first jaw 100 has a housing) supporting a second electrically-conductive plate thereon (Figure 2: lower coagulation electrode 605), the second electrically-conductive plate defining a second longitudinally-extending channel (Figure 2: groove 120 and [0050]: “In the insulating recess 630, a slot or a groove 120 is configured which extends from a distal end to a proximal end of the first jaw 100.” And [0049]: “a lower coagulation electrode 605 enveloping the insulating recess.”); and a thermal cutting wire fixedly disposed at least partially within the second longitudinally- extending channel (Figure 2: cutting wire 400 is in groove 120 and is fixed by link 425. Because of link 425, cutting wire 400 will always be fixedly disposed at least partially within groove 120.) and positioned to oppose the groove in the approximated position of the end effector assembly (Figure 2: cutting wire is in groove 120 which is opposite groove 220). Hörlle does not explicitly disclose an electrosurgical instrument with an elastomer disposed at least partially within the first longitudinally-extending channel or wherein, in response to supply of electrical energy to the thermal cutting wire, the thermal cutting wire is configured to heat to a temperature of between 400°C and 600°C.
However, Weiler teaches an electrosurgical instrument (Figure 1: sealing instrument 10) with an elastomer (Figure 3: spring element 43 and [0045]: “Alternatively an elastomer element can rest on or be fastened to the bottom of the groove as a spring, on which elastomer element the counter bearing 42 is supported.”) disposed at least partially within the first longitudinally-extending channel (Figure 3: the channel contains the spring element 43 and is between counter bearing 42 and main body 35).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electrosurgical instrument disclosed by Hörlle so that the first channel includes an elastomer so that the cutting element is adapted to the tissue shrinkage during cutting (Weiler [0024]).
However, Taylor teaches an electrosurgical instrument (Figure 8) wherein in response to supply of electrical energy (Col. 3, lines 44-46) to the thermal cutting wire (Figure 4: coil 7), the thermal cutting wire is configured to heat to a temperature of between 400°C and 600°C (Col. 5, line 68 – Col. 6, line 3).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electrosurgical instrument disclosed by Hörlle so that the thermal cutting wire is configured to heat to a temperature of between 400°C and 600°C so that the catheter does not stick to the tissue (Col. 5, line 68 – Col. 6, line 3).

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hörlle in view of Weiler and Taylor, further in view of Manwaring.
Regarding claim 24, Hörlle in view of Weiler and Taylor discloses the electrosurgical instrument according to claim 23, with Hörlle disclosing the thermal cutting wire (Figure 2: cutting wire 400). Hörlle in view of Weiler and Taylor does not explicitly disclose an electrosurgical instrument wherein the thermal cutting wire including a ferromagnetic coating such that the thermal cutting wire is ferromagnetically heated and provides automatic Curie temperature control upon supply of the electrical energy thereto.
However, Manwaring teaches an electrosurgical instrument (Figure 1: thermal surgical tool system 10) wherein the thermal cutting wire (Figure 1: conductor wire 66) includes a ferromagnetic coating (Figure 1: ferromagnetic coating 78 and ferromagnetic portion 65 [also see Figures 7A-7G and Figures 10A-12]) such that the thermal cutting wire is ferromagnetically heated and provide automatic Curie temperature control ([0085] and [0153] and [0177]) upon supply of an AC signal thereto ([0087] and [0145]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electrosurgical instrument disclosed by Hörlle with a ferromagnetic coating around the thermal cutting wire as taught by Manwaring so that the operator of the instrument can quickly turn the instrument on and off due to the small heat latency in a thin ferromagnetic coating (Manwaring [0007]).
Regarding claim 25, Hörlle in view of Weiler and Taylor discloses the electrosurgical instrument according to claim 23, with Hörlle disclosing the thermal cutting wire (Figure 2: cutting wire 400). Hörlle in view of Weiler and Taylor does not explicitly disclose an electrosurgical instrument wherein the thermal cutting wire includes first and second portions and a bend defined between the first and second portions.
However, Manwaring teaches an electrosurgical instrument (Figure 1: thermal surgical tool system 10) wherein the thermal cutting wire (Figure 1: conductor wire 66) includes first and second portions (Figure 1D: the first portion is on the left side of the figure and the second portion is on the right side of the figure) and a bend defined between the first and second portions (Figure 1D: the bend between the two portions is at the top of the figure).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electrosurgical instrument disclosed by Hörlle so that the thermal cutting wire includes first and second portions with a bend between them as taught by Manwaring because this geometry has advantages in cutting, coagulation, and biopsy applications (Manwaring [0237]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora W Rhodes whose telephone number is (571)272-8126. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 3032974276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORA W RHODES/Examiner, Art Unit 3794                                                                                                                                                                                                        /JOANNE M RODDEN/Supervisory Patent Examiner, Art Unit 3794